Ingraham, J.
—The undertaking in this case was given on dis charging an attachment against a non-resident defendant. The plaintiff moves for other sureties, on the ground that one of them is insolvent.
It appears to me that this is one of those cases in which the court has no power to order additional sureties. The property has been discharged from the attachment in the mode pointed out by statute. There is no power to issue another attachment, and the court has no control over the property attached.
The reasons stated by me in The Hartford Quarry Company a. Pendleton (4 Ablotts' Pr. R., 460), are applicable to this case.
The same reasons are stated by Mr. Justice Hoffman, in Willett a. Stringer (15 How. Pr. R., 310), as to undertaking on appeals.
Motion denied, defendants’ costs to abide event.